Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/22 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,321,748 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both applications are directed towards redirect to website for posting an online review.
17714662
11321748
Claims 1, 8 and 15
receiving, from a merchant system associated with a merchant, assignment of a weight value corresponding to each website of a plurality of websites configured to receive a review associated with a merchant; 
receiving, from the merchant system, a distribution parameter associated with the plurality of websites; 
providing, to a user system, a request to provide a review of the merchant, the request comprising a link; 
receiving, from the user system, an indication associated with the link; 
in response to receiving the indication, identifying, by a redirection container, a first website of the plurality of websites based on the weight value corresponding to each website of the plurality of websites and the distribution parameter; and
redirecting, via the redirection container, the user system to the first website for posting an online review of the merchant.
Claims 1, 8 and 15
detect a condition associated with a client device, wherein the condition indicates the client device is associated with a location of a merchant; responsive to detecting the condition, 
select a distribution parameter identified by a merchant system associated with the merchant, wherein the distribution parameter comprises a rule governing placement of a review of the location of the merchant among a plurality of online third party websites;
extract, from the plurality of online third party websites, a set of review statistics associated with the location of the merchant; 
determine login information associated with the client device, wherein the login information indicates the client device is logged into a first online third party website; identify a weighted event factor associated with the plurality of online third party websites based on the distribution parameter identified by the merchant system;
 identify, based on the distribution parameter, the weighted event factor associated with the first online third party website, the login information of the client device, and the set of review statistics associated with the location of the merchant, the first online third party website of the plurality of online third party websites; 
cause the first online third party website to generate and transmit a redirection container comprising a link to the first online third party website to the client device; and
redirect, via the link of the redirection container, the client device to the first online third party website for posting an online review of the location of the merchant.




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-7 are directed to a system, Claims 8-14 are directed to method and Claims 15-20 are directed to a non-transitory medium. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 15 recite methods that receiving, from, assignment of a weight value corresponding to each website of a plurality of websites configured to receive a review associated with a merchant; receiving a distribution parameter associated with the plurality of websites; providing, a request to provide a review of the merchant, the request comprising a link; receiving an indication associated with the link; in response to receiving the indication, identifying, by a redirection container, a first website of the plurality of websites based on the weight value corresponding to each website of the plurality of websites and the distribution parameter; and redirecting, via the redirection container, to the first website for posting an online review of the merchant.
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a memory, a processing device, a merchant system, a user system), the claims are directed to redirecting user to  first website for posting an online review. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving distribution data, analyzing it, and redirecting user to first website to provide review. In particular, the claims only recites the additional element – a memory, a processing device a merchant system, a user system. The memory, a processing device, a merchant system, a user system are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a  memory, a processing device a merchant system, a user system merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; provide online review for merchant. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the memory, a processing device a merchant system, a user system these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0023] details “ client/user device is a mobile phone, [0089] computer system 800 may comprise a processing device 802 (also referred to as a processor or CPU), a main memory 804 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM), etc.) [0090] Processing device 802 represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like.” These limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation MPEP 2106.05(g).	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 2-7, 9-13, and 16-20 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15. Claims 2, 9 and 16 recites weight value comprises an integer. Claims 3, 5-6, 10, 12-13, 17, 19-20 recites determining a percentage of a total number of reviews, setting a first target percentage, generating statistic representation . Claims 4,11 and 18 recite distribution parameters comprising a maximum number of reviews. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnamurthy et al. (US 10,445,794 B1).

Regarding claims 1, 8 and 15, Krishnamurthy discloses the system/method/medium comprising: 
Krishnamurthy discloses a memory to store instructions (Col 2 lines 1-2); and a processing device, operatively coupled to the memory (Claim 1 a memory coupled to the processor and configured to provide the processor with instructions, Col 2 lines 1-2)  to execute the instructions to perform operations comprising: 
Krishnamurthy discloses receiving, from a merchant system associated with a merchant, assignment of a weight value corresponding to each website of a plurality of websites configured to receive a review associated with a merchant (Col 35 lines 55-67, Col 36 lines 1-10  it is determined that approximately 30% of Mary's reviews appear on site 110, approximately 30% appear on site 112, and 40% of Mary's reviews appear elsewhere (2102). Suppose a target distribution for a dry cleaning business is: 70% site 110, 10% site 112, and 20% remainder. Mary's review distribution is significantly different from the target, and so, at 2104 a determination is made that adjustments to the distribution should be sought. At 2106, review request engine 2002 provides as output an indication that Mary's could use significantly more reviews on site 110. The output can take a variety of forms. For example, platform 102 can send an email alert to the owner of Mary's Dry Cleaning informing her that she should visit platform 102 to help correct the distribution imbalance. Col 38 lines 26-30 targeted distribution ca be provided to platform in a variety of ways. As one example, an administrator of platform 102 can manually configure the values in the file depicted in FIG. 15. Fig 15 # 1504);
Krishnamurthy discloses receiving, from the merchant system, a distribution parameter associated with the plurality of websites (Col 36 lines 6-10 platform 102 can send an email alert to the owner of Mary's Dry Cleaning informing her that she should visit platform 102 to help correct the distribution imbalance. Col 38 lines 26-30 targeted distribution ca be provided to platform in a variety of ways. As one example, an administrator of platform 102 can manually configure the values in the file depicted in FIG. 15. Fig 15 # 1504) ; 
Krishnamurthy discloses providing, to a user system, a request to provide a review of the merchant, the request comprising a link (Fig3C # 364 transmit a review request, Col 26 lines 65-67 At 364, a short message service (SMS) text or an email is sent to a device (e.g., smartphone or tablet) associated with the potential reviewer., Fig 4 shows link in SMS sent to user, Col 27 lines 1-8); 
Krishnamurthy discloses receiving, from the user system, an indication associated with the link (Col 27 lines 15-22 When the potential reviewer opens the message transmitted at 364 and clicks on the link embedded in the message, the browser on the reviewer's device is opened and takes the user to a site associated with a reputation platform.)
Krishnamurthy discloses in response to receiving the indication, identifying, by a redirection container, a first website of the plurality of websites based on the weight value corresponding to each website of the plurality of websites and the distribution parameter (Fig 3A # 306 and Col 22 lines 14-19 At 306, in response to receiving an indication of the potential reviewer's acceptance or acknowledgment of the request to write a review for the location entity, a review site on which the potential reviewer should be directed to write the review for the location entity is dynamically determined, Col 22 lines 52-60, Col 23 lines 1-6, 23-25 the target review distributions can be determined according to industry review benchmarks. when prioritizing review sites, weights can be applied to review sources that can impact how they are prioritized. As one example, historical review targeting information and information about a potential reviewer can be used to weight review sites in the list., Col 27 lines 25-28, Fig 3 C # 366, 368); and
 Krishnamurthy discloses redirecting, via the redirection container, the user system to the first website for posting an online review of the merchant (Col 24 lines 22-27 At 308, a device associated with the potential reviewer is directed to a profile page of the entity on the dynamically determined review site., Fig 3B # 334 direct device associated with potential reviewer to review site).

Regarding claims 2, 9 and 16, Krishnamurthy discloses system of claim 1, 
Krishnamurthy discloses wherein the weight value comprises an integer in a range from a lowest weight value to a highest weight value (Col 35 lines 55-67  it is determined that approximately 30% of Mary's reviews appear on site 110, approximately 30% appear on site 112, and 40% of Mary's reviews appear elsewhere (2102). Suppose a target distribution for a dry cleaning business is: 70% site 110, 10% site 112, and 20% remainder., Col 23 lines 23-28 when prioritizing review sites, weights can be applied to review sources that can impact how they are prioritized. ). 

Regarding claims 3, 10 and 17, Krishnamurthy discloses system of claim 1, the operations further comprising 
Krishnamurthy teaches determining a percentage of a total number of requests for reviews associated with the merchant to transmit to the first website based on a first weight value associated with the first website.(Fig 15#  1504, 1514 40% review distributed to site 110 and Col 37 lines  30-35 The remaining lines of the group (1514-1518) indicate what percentage of reviews should appear on which review sites. For example, 40% of reviews should appear on general purpose review site A; 10% of reviews should appear on travel review site B; and 50% of reviews should appear on a review site focused on auto dealers.)

Regarding Claims 4, 11 and 18, Krishnamurthy discloses system of claim 1, 
Krishnamurthy teaches wherein the distribution parameter comprises a maximum number of requests for reviews associated with the merchant to send in a time period (Col 13 lines 22-30 The evaluation can include comparing business location reviews against a quota (maximum number) or threshold. The comparison can be used to determine a need for the business location to have additional reviews on a given review site in the pool of candidate review sites. The candidate review sites are ranked or prioritized according to the need., Col 13 lines 32-40 this month, Acme Dentistry received five Google+ reviews and five Yelp reviews. For both Google+ and Yelp, Acme Dentistry has reached their quota for a search engine optimization (SEO) value for the dentistry industry (e.g., according to review distributions and industry review benchmarks), and thus, Acme Dentistry is determined to have sufficient reviews on Google+ and Yelp.) .

Regarding Claims 5, 12 and 19, Krishnamurthy discloses system of claim 1, the operations further comprising 
Krishnamurthy teaches setting a first target percentage of a total number of reviews to send to the first website and a second target percentage of the total number of reviews to send to a second website of the plurality of websites. (Col 36 lines 11-20 the target distribution is multivariate, and includes, in addition to a proportion of reviews across various sites.  The review distribution for Mary's Dry Cleaning is 68% site 110, 12% site 112, and 20% remainder (2102), Fig 22 # 2214-2218 distribution of reviews % to various sites. Fig 15 #1504 40% review distributed to site 110 and Col 37 lines  30-35)

Regarding Claims 6, 13 and 20, Krishnamurthy discloses system of claim 1, the operations further comprising 
Krishnamurthy teaches generating statistics representing a distribution of reviews posted via the redirection container to the plurality of websites during a time period. (Col 35 lines 55-67 Once a week, the review distribution for a single location dry cleaner ("Mary's Dry Cleaning") is determined by platform 102. In particular, it is determined that approximately 30% of Mary's reviews appear on site 110, approximately 30% appear on site 112, and 40% of Mary's reviews appear elsewhere (2102), Col 13 lines 19-24, 49-53prioritization engine 216 is configured to determine, for each candidate review site or source, a number of reviews that have been generated for a given candidate review site or a previous period or window of time (e.g., last thirty days))

Regarding Claims 7 and 14. Krishnamurthy discloses system of claim 1, the operations further comprising 
Krishnamurthy teaches receiving, from the merchant system, a set of updated distribution percentages associated with the plurality of websites (Col 35 lines 55-67 Mary's review distribution is significantly different from the target, and so, at 1404 a determination is made that adjustments to the distribution should be sought., Col 36 lines 1-5, 28-35 At 2106, review request engine 2002 provides as output an indication that Mary's could use significantly more reviews on site 110.  Decisions made at 1404 to adjust the existing review distribution can take into account such non-site-specific aspects as well., Fig 14 # 1404, 1406 determine existing distribution should be adjust, provide sites for additional reviews, Col 38 lines 26-30 target distributions can be provided to platform 102 in a variety of ways. As one example, an administrator of platform 102 can manually configure the values in the file depicted in FIG. 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson et al. (US9,418,370 B2) discloses obtaining event reviews. In one embodiment a method includes receiving location data corresponding to a location of a device and receiving temporal data corresponding to a time when the device was at the location. 
Piper (US 10,474,979) discloses receive review data associated with several entities, where each of the entities is associated with a particular industry. The review data is collected by several instances of different types of helpers that are executed to obtain information from the disparate, external review websites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629